Spencer, C. J.

1.

This is an action by appellant against appellees to enjoin the collection of a judgment alleged to be void. The cause was tried by the Lawrence Circuit Court and from a finding and judgment in favor of appellees this appeal is taken. The only assignment of error presented by appellant challenges the action of the circuit court in overruling appellant’s motion for a new trial. Neither the terms nor the substance of this motion is set out in appellant’s brief, nor has any attempt been made to give a recital of the evidence in narrative or any other form. We must hold that no question is presented for our consideration. Lee v. State (1912), 177 Ind. 232, 97 N. E. 785; Tongret v. Carlin (1905), 165 Ind. 489, 75 N. E. 887; Dillon v. State (1911), 48 Ind. App. 495, 96 N. E. 171.
Judgment affirmed.